      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 1 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  v.
                                                   16-cr-468 (GHW)
JEREMY REICHBERG

                          Defendant.




                 DEFENSE SENTENCING MEMORANDUM
                  ON BEHALF OF JEREMY REICHBERG




                                          HAFETZ & NECHELES LLP
                                          Susan R. Necheles
                                          Gedalia M. Stern
                                          10 East 40th Street, 48th Floor
March 19, 2019
                                          New York, N.Y. 10016
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 2 of 46



                            TABLE OF CONTENTS

                                               Page
       INTRODUCTION …...………………………………………………… ….    3
I.     JEREMY REICHBERG’S BACKGROUND……………………………                                4
         A. Jeremy Reichberg’s Lifelong History of Charitable Acts             5
         B. Mr. Reichberg’s Role as an Unofficial Police Liaison               12
II.    THE CHARGED CONDUCT……………………………………………….                                  16
         A. Related Conduct                                                    24
III.   GUIDELINES CALCULATION………………………………….………                                 28
         A. Mr. Reichberg was Neither a Leader Nor Organizer of the Criminal 29
            Enterprise
         B. The Court Should Use a Valuation Between $6,500 and                30
            $15,000 as the Proper §2C1.1(b)(2) Enhancement in this Case
                      1. The proper §2C1.1(b)(2) valuation is between $6,500   31
                         and $15,000
                      2. The Government’s valuation of more than $150,000      33
                         overstates the harm to the public in this case
IV.    THE COURT HAS BROAD SENTENCING DISCRETION …….                           38
V.     BOTH NATIONAL AND LOCAL COURT S ROUTINELY VARY
       DOWN FROM THE BRIBE RY GUIDELINES ……………………                              41
       CONCLUSION…...………………………………………...…………… …                                 46




                                         2
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 3 of 46




                                 INTRODUCTION


      We respectfully submit this sentencing memorandum on behalf of Jeremy

Reichberg, who is scheduled to be sentenced on April 4, 2019.

      After a trial, Mr. Reichberg was convicted of violating one count of 18 U.S.C.

§ 1349, one count of § 1343, one count of § 371, and one count of § 1512. He was

acquitted of the count charging him with a violation of § 666. The first three of

these counts relate to a bribery conspiracy the jury found he participated in with

numerous NYPD officers. The final count of conviction was for obstruction of justice.

In this memorandum, we seek to explain who Mr. Reichberg is and how he came to

be involved with the NYPD. We also try to put Mr. Reichberg’s conduct in context

and explain why a substantially below-guideline sentence is a just and appropriate

sentence in this case.

      In this memorandum, we will show that Mr. Reichberg has led a life where he

seeks to treat other people with respect, a life where he has sought to help others in

need. Mr. Reichberg acknowledges he made mistakes and acted in a manner of

which he is not proud. “[A] sentencing judge,” however, “must have some

understanding of the diverse frailties of humankind.” United States v. Singh, 877

F.3d 107, 121 (2d Cir. 2017) (internal quotation marks omitted). Moreover, in

“deciding what sentence will be ‘sufficient, but not greater than necessary’ to

further the goals of punishment, 18 U.S.C. § 3553(a), a sentencing judge must have


                                          3
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 4 of 46



a ‘generosity of spirit, that compassion which causes one to know what it is like to

be in trouble and in pain.’” Id. (quoting Guido Calabresi, What Makes a Judge

Great: To A. Leon Higginbotham, Jr., 142 U. Pa. L. Rev. 513, 513 (1993)). And

because there is “no burden more onerous than imposing sentence in criminal

cases,” judges should have “a kind and understanding heart.” Id. We respectfully

request that the Court bear these recent exhortations from the Second Circuit in

mind both while considering Mr. Reichberg’s conduct and when deciding on his

ultimate punishment.

      The PSR calculated the Total Offense Level as 32—for a guideline range of

121-151 months. We dispute this calculation and submit that Mr. Reichberg’s Total

Offense Level is 22 and his guideline range is thus 41-51 months. But even if the

Court accepts the PSR’s and U.S. Attorney’s guideline calculation, we believe a

substantial downward variance is appropriate because the guidelines do not

accurately capture the real-world damage to the public trust by Mr. Reichberg’s

actions. We therefore respectfully submit that a sentence of between 6-12 months’

incarceration is “sufficient, but not greater than necessary” to achieve the goals of

the federal sentencing regime.

I.    JEREMY REICHBERG’S BACKGROUND

      Mr. Reichberg was born in 1974 in Brooklyn to Meyer and Esther Reichberg.

He was raised in the Bobov Chassidic sect and attended the Bobov school until age

21, when he married his wife, Rachel, in an arranged marriage. Mr. Reichberg




                                           4
        Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 5 of 46



graduated in 1995 with a degree in Talmudics.1 For the first few years after his

marriage, Mr. Reichberg continued studying at a religious seminary—as is common

in the ultra-Orthodox community. PSR ¶ 81. After 2000, he left the Yeshiva and

began working to support his family. At first, he sold health and beauty aids

wholesale before eventually becoming a jewelry broker. PSR ¶¶ 87-88. He

subsequently began working as an expediter and real estate consultant. Id. at 85.

       While Mr. Reichberg loved his Chasidic community, he hated its narrowness

and isolation. While his father and brothers were extremely observant and content

to stay within their tight-knit community, Mr. Reichberg was different. He loves to

talk to, and get to know, all kinds of people, from both within and outside of his

community, bringing them into his life and becoming part of their lives. And so he

figured out a way to do this which was socially acceptable to his community: he

became a community volunteer, and then a “police liaison.”

       A.      Jeremy Reichberg’s Lifelong History of Charitable Acts

       Through these volunteer roles, Mr. Reichberg was able to do two things he

deeply loves: getting to know lots of interesting people, including people from

outside of the Orthodox community, and also helping people struggling with various

life crises.




1Given his degree, and years spent at religious seminaries, see PSR ¶¶ 80-81, Mr.
Reichberg was sometimes called by the title Rabbi. In the Jewish community, the term
“Rabbi” can be used in various ways: sometimes to refer to a person who leads a
congregation, a person who is a scholar or studies Jewish materials, or a leader in the
community who is learned in Jewish law but does not necessarily lead a congregation or
spend his time studying.

                                            5
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 6 of 46



      As the letters to Your Honor and the statements on the video we have

submitted to the Court show, Mr. Reichberg’s nature is that of a person who loves to

help people when they are struggling with various difficulties. Mr. Reichberg is not

an ambitious man who seeks to transform the world. But he has lived his life

seeking to make the world better, in small ways, by treating people with respect

and helping them in ways that really matter to their lives. Person after person tells

the Court how Mr. Reichberg assisted them in various ways.

      While many of the things that Mr. Reichberg did were small, they were

things that often mattered greatly to the person he was interacting with. For

example, Shulem Ilowitz writes about how Mr. Reichberg purchased a gift card for

his ten-year-old son to reward him for putting away the prayer books after Sabbath

morning prayers. Letter of Shulem Ilowitz, Ex. 43. This was not a major act—but it

mattered to one little boy. Id.

      This pattern of treating people with decency and respect was not reserved for

only “important” or powerful people. Two people on the video tell Your Honor how,

even though they were neither rich nor influential, Mr. Reichberg went out of his

way to treat them with kindness. David Gutierrez, a maintenance employee of the

gym where Mr. Reichberg used to exercise, came to know Mr. Reichberg because he

was one of the few people who would consistently speak to Mr. Gutierrez. Mr.

Gutierrez spoke English poorly and tells how Mr. Reichberg “used to teach me how

to say words, even though I was cleaning the gym.” The thoughtfulness and simple

decency Mr. Reichberg showed Mr. Guttierez was enormously important to Mr.



                                          6
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 7 of 46



Gutierrez, who tells the Court that: “I used to wait for him every day to come,

because I know he was going to come around six, seven o’clock to work out, and I

was happy he was there because that was the only friend I had.” Video at 06:53.

Similarly, Robin Anders, the general manager of a restaurant Mr. Reichberg

frequented, tells the Court that:

      A lot of people of his stature in society tend to either look down at
      restaurant staff as ‘you’re serving me,’ but I’ve never gotten that from
      Jeremy. Not once, he was always very pleasant, very humble, very
      respectable, and you would think he’s on your level, the way he dealt
      with you. I admired that with him, year after year, for all the years I’ve
      known him. And even today, he is still that pleasant person that I got
      to know him many years ago. Actually, it’s to the point I consider
      Jeremy a very good friend of mine.

Video at 11:15.

      But Mr. Reichberg went beyond treating everyone with decency and respect.

Numerous letter writers tell the Court how, when they faced personal problems, Mr.

Reichberg jumped in to help.

      For example, on the video, Joe Mizrahi, a Lebanese immigrant who has

known Jeremy for 20 years, talks about telling Mr. Reichberg about the difficult

time he was having with his bipolar daughter and how he “couldn’t handle it.” Video

at 03:06. Mr. Reichberg came right over, called a psychiatrist he knew, and

managed to convince him to see Mr. Mizrahi’s daughter right away. When the

psychiatrist referred the daughter to a specialist in Boston, Jeremy went with them

to Boston. Mr. Mizrahi’s daughter is now happily married with six children.

      This was not the only time Mr. Reichberg dropped everything to help Mr.

Mizrahi. On another occasion, Mr. Mizrahi was feeling ill and his wife was taking


                                          7
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 8 of 46



him to the doctor. Jeremy happened to call and Mr. Mizrahi said that he could not

talk because he was not feeling well. Mr. Reichberg immediately came over and,

seeing how ill Mr. Mizrahi looked, called an ambulance to take him to the hospital.

Mr. Mizrahi ended up having an angiogram. Mr. Mizrahi tells the Court that

“without him I don’t know, really, what happen.” Id.

      This willingness to drop what he was doing and assist someone in need is the

way Mr. Reichberg has lived his entire adult life. Aron Goldman writes about an

incident which occurred in 2001, when Jeremy was a young man. Letter of Aron

Goldman, Ex. 58. Mr. Goldman was one of four hundred Chassidic men who had

traveled to Poland as part of a trip led by Jeremy’s grandfather to pray at the

graves of Rabbis buried there. In the middle of the night, when the group was about

to board a bus to Warsaw, Mr. Goldman started experiencing severe abdominal

pains. He called Mr. Reichberg’s grandfather, who came to Mr. Goldman’s room

along with Jeremy. Mr Reichberg insisted on staying back to care for Mr. Goldman.

      Feeling somewhat better, Mr. Goldman decided to go to sleep but Jeremy

nevertheless insisted on remaining in his room. Mr. Goldman writes:

      About 2 hours later I awoke to excruciating, unbearable, and
      unrelentless pain. Jeremy immediately summoned an ambulance and I
      was taken to emergency care at a hospital, with him at my side
      throughout. He also made sure to be in touch and update my family
      and my physicians.

      I was diagnosed with a serious case of pancreatitis and their
      recommendation was for a hospital stay. I was adamant to be treated
      in my home country and begged to be sent home. The physician agreed
      and injected me with a powerful dose of painkillers. The Reichbergs
      extended every effort on my behalf and arranged that I be allowed to
      leave on my scheduled flight back to England.


                                          8
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 9 of 46



      Jeremy, in his kindness, did not leave my side until I was securely
      taken aboard the flight. My experience with Jeremy will forever stay
      etched in my memory, from him I have witnessed and learned such
      generosity and kindness. I am forever grateful to the A-mighty G-d for
      saving me and sending me a special messenger through my ordeal.

Id.

      Mr. Reichberg’s assistance was not limited to members of the Chassidic

community. Any acquaintance who had difficulties received Mr. Reichberg’s

attention. Joey Neuman, a construction worker who was working on a site which

Mr. Reichberg was supervising, talks on the video of a time when he was

hospitalized with a severe kidney infection. He was worried that he would lose his

job. But when he spoke to Mr. Reichberg, all Mr. Reichberg asked about was

whether there was anything he could do to help:

      He said … if you need something let me help you, I don’t care about the
      work, don’t worry the job is here. … And he’s like do you need
      anything, right away, what about your wife, I have a wife and kid at
      home, which they depend on me, I’m the sole proprietor of the house,
      do you need any money, do you want me to go by the house? Right
      away that was his first concern, was on my end, and I know him from
      work, we’re not—we don’t go to baseball games and things like that, we
      work together, I know him as a friend, he treats me like a friend, I
      treat him. That I didn’t expect from him. I didn’t get that from people
      that I know for ten, fifteen years, weren’t reaching out to me like that.

Video at 07:24.

      Mr. Reichberg became known in his community as someone who helped

others facing medical emergencies. Jacob Chaim, a brother-in-law, tells the Court

how Mr. Reichberg often used his contacts in the medical field to help others:

       On a personal level, I too have been helped by Mr. Reichberg many
      times. In one instance—it was about 16 years ago—my seven year old
      son Abraham was waiting for his school bus when he was struck by a
      bicyclist in the face, causing a large cut near his eye, with blood

                                          9
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 10 of 46



      gushing from his eyes and face. An ambulance was called and he was
      rushed to the hospital.

      I naturally turned to my dear brother-in-law for help and advice. He
      immediately dropped everything, came to the hospital, located a
      specialist who was a great expert and did the surgery very well. Mr.
      Reichberg stayed at our side until the doctor finished and everything
      was fine. (Incidentally, many people, both acquaintances and
      strangers, were helped by his knowledge and contacts in the field of
      medical assistance.)

Letter of Jacob Chaim, Ex. 24 (parentheses in original).

      Others also tell how Mr. Reichberg used his contacts in the medical world to

help people in times of emergency. See, e.g., Letter of Mindy Perlman, Ex. 16; Letter

of Moses and Brigette Markowitz, Ex. 10; Letter of Tzvi Perlman, Ex. 17; Letter of

Faygee Werzberger, Ex. 34.

      Mr. Reichberg also assisted his wife in founding and running Satmar Chaya

Devorah Lax Junior Bikur Cholim, a division of Satmar Bikur Cholim. This is an

important charitable organization which helps people who are hospitalized,

providing Kosher meals to patient and their loved ones staying in the hospital,

arranging for transportation, to and from hospitals and doctors, and visiting sick

people in the hospital. Letter of Linda Kraus, Ex. 45; Letter of Chana Jaffe, Ex. 48.

      Many letters also mention how Mr. Reichberg loves to sing—especially on

holidays and on Shabbat. Letter of Esther Benattar, Ex. 23. Mr. Reichberg used his

love of music as yet another way of helping others.

      One way he did this was singing at people’s weddings. As hundreds of people

from the community are usually invited, Chassidic weddings are large and

expensive affairs. This expense is difficult for many to bear. To help alleviate the


                                          10
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 11 of 46



stress from this expense and spread joy at weddings, Mr. Reichberg volunteered to

sing at the weddings of people who could not afford to hire entertainment, and often

drafted other friends to come and sing with him. See Letter of Hannah Fried, Ex.

25, (“Jeremy uses his talent/voice to sing at weddings and when he knows [the]

bride and groom don’t have money he doesn’t charge them.”); Letter of Yoel Shtesl,

Ex. 32 (“I have a friend who had lost his dad when he was a young child and was

getting married. I had spoken to Jeremy a couple of weeks before his wedding and

told him how my friend cannot afford to pay for a singer for his wedding. Without a

blink, Jeremy had offered to sing at no cost! Besides for the excitement of my

friend, I was so touched, yet I was not surprised, as Jeremy would often sing at the

wedding of either poor families or sing at functions with the underprivileged.”).

      Another way he used his love of music to help others was by visiting people

who were ill and singing to them to raise their spirits. See e.g., Letter of Jacob

Chaim, Ex. 24. A related story is told on the video by Avraham Fried—a famous

singer in the Orthodox Jewish world. Mr. Fried tells how he got a phone call from

Mr. Reichberg on which he begged Mr. Fried to come and sing for a boy who was

very sick:

      I remember getting one phone call a couple of years ago from an
      individual, who from the pain in his voice when he asked me to come
      sing for this young boy, I was sure he’s talking about his own son. But
      when I asked him, I said excuse me, Jeremy, is this your son that
      you’re calling me about? He said no, no, no, no, no, it happens to be a
      neighbor. Not a neighbor all year round, but a neighbor only for the
      summer time. Up in the country, we share the same bungalow colony.
      And amongst all the phone calls that I have gotten over the years to
      come sing for children, for some reason this, the passion that he had,
      he was so broken. He says a young boy, he was just diagnosed, maybe


                                           11
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 12 of 46



      five, six years old. The family is tzebrachen [broken], the family is
      shattered. And if you come sing for them, it’ll give them, it’ll give them
      some hope. It’ll give them some joy. I remember it was a Saturday
      night, it was raining up in the country, and he was on the phone with
      me the whole time telling me exactly how to go. And he was waiting for
      me out in the rain, in the parking lot, in the mud and all the puddles of
      rain that we walked, and he took me in through a side entrance. And
      we surprised the young boy and the family, and uh, like I said, this,
      the passion, the pain that he had inviting me to come sing for this boy,
      like I said, I was sure this was his child. So this is the Jeremy that I
      met, this is the Jeremy that I know. A man full of heart, a man full of
      soul, only looking to help others.

Video at 08:50.

      B.     Mr. Reichberg’s Role as an Unofficial Police Liaison

      Another way Mr. Reichberg attempted to help people, especially those in his

community, was by building relationships with members of the NYPD. He saw that

other members of his community were (unofficial) “police liaisons”—a relationship

that was encouraged by the Police Department. Mr. Reichberg decided to likewise

become involved in assisting people in police matters.

      These relationships with police officers not only allowed Mr. Reichberg to

help members of his cloistered community, they gave him a whole new group of

friends. These new friends were different—and more open—than his friends from

within his community. There can be no doubt that these were genuine friendships—

as even the Government acknowledged. See, e.g., Tr. 6722; 6789. Mr. Reichberg

loved the breath of fresh air and freedom that came from knowing and interacting

with people from outside of his community. Photographs and the evidence at trial

show the long history of these friendships, with police officers attending his family’s

life cycle celebrations, such as his son’s Bar Mitzvah and daughter’s wedding, Ex. A;


                                          12
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 13 of 46



coming to his home for meals and celebrations, Ex. B; and Mr. Reichberg attending

their promotions. Ex. C. As shown at trial, Mr. Reichberg also spent countless hours

on the phone talking with these police friends.

      Beyond being friends with these officers, Mr. Reichberg threw himself into

the role of police liaison. Not many letters tell the Court about Mr. Reichberg’s work

helping people in the community with police matters because this case has

frightened many people and they are, therefore, understandably scared to discuss

how he helped them with these matters. There is, however, substantial evidence

from newspaper articles, some letters, and trial testimony of how Mr. Reichberg

legitimately assisted members of the community with police matters.

      First, there was the testimony of Inspector Beaudette. He testified that he

got to know Mr. Reichberg through meetings regarding upcoming Jewish holidays

at 1 Police Plaza. Tr. 5126-27. Beaudette also testified that Mr. Reichberg was a

useful person to deal with and that Mr. Reichberg was an “unofficial police liaison,”

a term which Beaudette took credit for coining. Tr. 5089-90; 5128. “The vast

majority of interactions” Beaudette had with Mr. Reichberg were “on behalf of

someone else who needed help, not himself generally.” Tr. 5114. Beaudette further

testified that Mr. Reichberg was helpful in his role as a police liaison and recounted

a specific incident where Mr. Reichberg’s involvement helped prevent further

violence. Tr. 5148. Beaudette also recalled Mr. Reichberg reaching out to him when

there was an emergency situation which required police assistance at a synagogue




                                          13
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 14 of 46



on Fifth Avenue. Tr. 5130-31. It is thus not surprising that Mr. Reichberg received a

certificate from the NYPD Civilian Police Academy. See Ex. D.

      Similarly, letters to the Court show that Mr. Reichberg was intimately

involved as a community liaison regarding security issues at synagogues and

schools. This was a particularly sensitive issue as the Chassidic community is

subjected to a disproportionately high rate of hate crimes. See, e.g.,

https://www.nytimes.com/2019/02/18/nyregion/anti-semitism-brooklyn-new-

york.html (discussing the recent “wave of anti-Semitic attacks in Brooklyn”);

www.nypost.com/2015/06/28/hate-crimes-against-jews-muslims-surge/ (of the 127

confirmed hate crimes during the first six months of 2015, 56 were anti-Semitic

crimes). Thus, after terrorist attacks or other high profile hate-crime incidents,

many institutions in the Orthodox community seeks extra police protection. Mr.

Reichberg attended police briefings for community leaders around the Jewish

holidays and in response to terrorist events. Ex. E. And as a community liaison, Mr.

Reichberg helped arrange this additional police protection. See, Letter from Rabbi

Joshua Metzger, Ex. 35 (“In particular, after the tragic terrorist attacks against

Jews in Paris, people were scared to come to the Synagogue… Every day, the

selfless men and women of the police and armed forces stand at the ready to protect

the public safety. Jeremy helped spearhead this noble effort on a communal level for

many years.”); Letter from Rabbi Aron Ginsberg, Ex. 39 (“[W]hen parents in our

community were frightened by the risk of terror attacks, Mr. Reichberg devoted

many hours in attending meetings to discuss the issue. He then reached out to



                                           14
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 15 of 46



authorities on our behalf to secure heightened levels of security for the school.”);

Letter from Rabbi Tzvi Reinhold, Ex. 38 (“On any important occasion where the

Shul [Yiddish for Synagogue] would need police protection, for example, during

holidays and particularly worrisome times after terrorist attacks against Jewish

people, Jeremy would arrange for police security.”).

      Mr. Reichberg also helped obtain police permits for religious, charitable, and

community affairs. One example is Camp Simcha, a camp for children and

teenagers with cancer and other hematologic illnesses. In 2013, Camp Simcha was

planning to have an outing at Times Square, where the children were to perform on

the raised stairs and have their pictures appear on the giant electronic billboards.

As Shaindy Lowenthal, the Program Director for Camp Simcha, wrote at the time,

Mr. Reichberg was instrumental in helping to arrange the police permits and

entertainment for this event:



      Jeremy-

      Words alone cannot express the hakaras hatov [Hebrew for
      appreciation] we have to you for all the time, energy and significant
      effort you put in to make last Thursday’s New York trip for the
      campers of Camp Simcha the tremendous success that it was. Thank
      you for all the arrangements you made with the different departments
      of the NYPD and ESU that were necessary to pull together the exciting
      demonstrations at Floyd Bennett Field that kept our campers
      entertained throughout the afternoon. Thank you for arranging the
      police escort that accompanied us into Manhattan, and finally, thank
      you for helping us get the permission (permits, clearance, protection,
      parking) to create the climax of our day, the song and dance on the
      steps of Time Square in the evening. As you can see on our Hall of
      Fame music video, the campers felt so empowered and energized being
      at Times Square, the “crossroads of the world”, sharing their message


                                           15
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 16 of 46



      of hope and inspiration, that all children (and adults) battling diseases
      are champions.

Shaindy Lowenthal Email, Ex. F.

      Additionally, Mr. Reichberg was also a Chaplain with both the Westchester

County and Floral Park Police Departments and assisted those Departments when

required. For example, in 2016, a Jewish woman was found murdered in her home.

Mr. Reichberg and an organization called Misaskim went to the scene to ensure

that the body was treated in accordance with Jewish law. Ex. G. On another

occasion, when a police officer in Westchester County died, Jeremy Reichberg was

asked to attend the funeral as a representative of the Westchester Police

Department.

II.   THE CHARGED CONDUCT

      We do not argue here that the evidence at trial was insufficient to show that

Mr. Reichberg conspired to or participated in giving bribes to members of the

NYPD. We accept, as we must, the jury’s verdict and the Court’s ruling denying Mr.

Reichberg’s Rule 29 motions.

      However, the PSR does not accurately summarize the evidence from trial—

and we explain some of those inaccuracies below. Moreover, with respect to some of

the trial testimony which we did not challenge because it was not relevant to the

charges in the Indictment or because the evidence which contradicted the testimony

was inadmissible hearsay, we point out the false allegations below.

      As the trial testimony established, in 2008, Rechnitz arranged to go to a

fundraising dinner for the NYPD football team in order to get a parking placard.


                                         16
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 17 of 46



See Tr. 2386-2388. Rechnitz testified that he donated $5,000 and went to this

dinner where he met Mr. Reichberg, Stephen McAllister, Jimmy Grant and other

officers. Tr. 2389. He was eventually given a plaque with his name on it but

received no parking placard. Tr. 2390.

      Rechnitz got the impression that Mr. Reichberg was a “big shot; he was very

powerful” because Jeremy was friends with Steve McAllister, an NYPD Inspector,

and Jimmy Grant, a NYPD Captain. Tr. 2391. Rechnitz decided to develop a

relationship with Mr. Reichberg and the police because he “thought it would be good

for my image to be a big shot in popularity and attract investors, showing that I

have significant connections in the police department.” Tr. 2392.

      It is important to note that there is no evidence of any bribery of NYPD

officers by Mr. Reichberg prior to Rechnitz’s donation. Rechnitz claimed, however,

and this allegation is reflected in ¶ 27 of the PSR that, after meeting Mr. Reichberg,

Rechnitz spoke with him about protests that were occurring in front of his boss’s

diamond store. According to Rechnitz, Mr. Reichberg set up a meeting with Steve

McAllister who said that “he could take care of the problem, but that we would have

to donate money to the NYPD money to the NYPD football team. So I raised

another $25,000.” Tr. 2637. According to Rechnitz, after that “there was more of a

police presence, and then eventually the protestors stopped.” Tr. 2638; accord Tr.

2639. (Rechnitz testifying that the protestors “got quiet right away.”)

      However, this entire story, including Rechnitz’s claims that the protestors

were stopped or “quieted down,” is flatly contradicted by contemporaneous emails



                                          17
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 18 of 46



and newspaper reports. First, emails show that Rechnitz’s boss, began complaining

about the protests beginning in October 2009. Ex. H, pp. 1-3. We know, however,

that the donation from Leviev to the NYPD was received prior to August 24, 2009,

since the football team gave Leviev a thank-you plaque on that date. Id at 9.

      What is more, even after this donation, the protests continued. Photographs

in press releases put out by the protesters show that the protests continued to be

held right in front of the store and, according to the Executive Director of the

Jewelry company, “the same as always. Right in front of the store, and pretty loud.”

Id at 11-12, Email from David Klein, October 20, 2009. The protests continued in

the same manner throughout 2010, on Valentine’s Day, Mother’s Day, and

Christmas. Id at 26-28, 30-31, 38-39.

      Thus, while Rechnitz may have arranged for Leviev’s store to give a donation

to the NYPD football team, the quo that was supposedly promised—preventing the

protestors from protesting—never occurred.

      This incident is emblematic of Mr. Reichberg and Rechnitz’s entire

relationship with the police. While the evidence established that Rechnitz lavished

gifts on the police, neither Rechnitz nor Mr. Reichberg asked for or received much

back in return.

      Indeed, it was not just the police upon whom Rechnitz lavished gifts. Rather,

Rechnitz gave gifts to Mr. Reichberg and others as well. The evidence established

that beginning in 2012, when Rechnitz began to make large profits from loans he

made to a ticket brokering company, Rechnitz started to “live large,” spending



                                          18
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 19 of 46



extravagant amounts of money on his friends, including Mr. Reichberg, and on

police officers. The largest expenditures were for flights, trips, and tickets to

sporting events:

   •   In February 2012, Rechnitz went to Las Vegas to watch the Super Bowl with
       Mr. Reichberg and a group of friends. Tr. 3393, 4091;

   •   In the same month, Rechnitz took a group of friends, including Mr.
       Reichberg, on a private plane to Las Vegas. There were no police officers
       present. Tr. 4092;

   •   In January 2013, Rechnitz took a private plane to the BCS National
       Championship game in Florida and brought Andrew Capul, Eddie Gardner,
       and James McCarthy along. Stephen McCallister flew back with the group as
       well. See Tr. 2920-2928;

   •   In February 2013, Rechnitz took a group of people, including Mr. Reichberg
       and Jimmy Grant, on a private jet to watch the Super Bowl in Las Vegas. Tr.
       3393-3394;

   •   In March 2013, Philip Banks became the Head of the Department and
       thereafter Rechnitz began taking Banks, Seabrook, and Harrington out to
       dinner and a cigar bar regularly. Tr. 2564, 2662, 6494;

   •   In 2013, Rechnitz provided David Colon, the Chief of Community Affairs,
       with a hotel room for his daughter’s sweet sixteen party. Tr. 2161-2162;

   •   In July and August, 2013, Rechnitz took Mr. Reichberg and some other
       people (but no police) to the Dominican Republic. Tr. 3397-3400;

   •   In November and December, 2013, Rechnitz took Mr. Reichberg, Banks and
       Seabrook on two trips to the Dominican Republic, once on a private plane and
       once flying commercial. Tr. 3403-3406;

   •   In March, 2014, Rechnitz took Mr. Reichberg, Banks, and Seabrook to Israel.
       Tr. 3412-3414;

   •   In July 2014, Rechnitz took Banks and Seabrook to LA. Tr. 4093;

   •   Rechnitz paid for hotel rooms for Harrington, Grant, and Mayor DeBlasio’s
       campaign director. See Tr. 2427, 2552, 2592;


                                           19
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 20 of 46



   •   Rechnitz gave tickets to sporting events to Banks, Harrington, and
       Reichberg. Tr. 2889, 2901.

       While this evidence shows that Rechnitz’s motive for providing lavish

benefits to third parties—both public and private—was not just to receive official

acts in return, it is still unquestionably true that this was an enormous, and

unseemly, amount of money to be lavishing on public officials. Nonetheless, Mr.

Reichberg admits that he fell in love with the lavishness of this lifestyle and was

blinded by his love for “the good life.” Unlike Rechnitz, he did not have this kind of

money, had never flown on private planes, did not buy Rolexes for himself, and did

not jet off to the Dominican Republic or Las Vegas for two-day jaunts. Simply put,

Mr. Reichberg loved getting these gifts from Rechnitz and loved being in an

atmosphere of such wealth and privilege. He readily admits that he should have

known better than to put either himself or his friends, high ranking police officers,

in a position where such expensive gifts were being given to public officials. Among

his many regrets is that he got his friends involved in a situation where their

integrity was called into question. He recognizes that this created, at the very least,

both an appearance of impropriety and an unseemly situation where doubts about

the police officers’ integrity were inevitable. He regrets that by doing so he caused

his friends careers to be destroyed and their lives, and his own, to be uprooted.

       But while the quids in this case were enormous, the quos were not. The items

which the Government argues in the PSR that Mr. Reichberg or Rechnitz received

are relatively minimal. (They are also substantially more numerous than the

limited group of official acts the Government argued in summation. Tr. 6618.) We

                                          20
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 21 of 46



address each of these quos, officer by officer, below. Before doing so, however, we

want to be pellucidly clear that we are not dismissing the deleterious effect on the

public trust of even minor acts of official corruption. Rather we are only arguing

that in determining Mr. Reichberg’s culpability, the Court should recognize that

this is not a case where the public was defrauded of substantial benefits or hugely

valuable public resources.

       We discuss below each of the quos the PSR claims were provided to either Mr.

Reichberg or Rechnitz:

   •   Philip Banks: PSR ¶23:
          o The PSR claims that Banks provided Rechnitz with a parking placard.
              Rechnitz did not use the parking placard and believed it was not
              usable because he needed an identification card which he did not
              receive from Banks. Tr. 3924-3925.
          o The PSR also claims that Banks promoted Jimmy Grant. The evidence
              at trial, however, overwhelmingly showed that Grant was qualified
              and was long overdue for this promotion. See, e.g., Tr. 5387, 5401,
              5451, 5454.

   •   Michael Harrington: PSR ¶24:
          o The PSR claims Harrington dispatched NYPD boats and helicopters
            for private events. In fact, the police boat took out police officials and
            members of the Jewish and Muslim communities at a police
            community event which was jointly put together by Mr. Reichberg and
            the NYPD Community Affairs Bureau. See Tr. 4370, 6025-6026, 6260-
            6261. The helicopter was already in the area when it did a thirty-
            second flyover. Tr. 6289.
          o Harrington also provided a police car to give an associate of Rechnitz a
            short ride to Madison Square Garden so she would not be late for a
            game. Tr. 2663-2665.

   •   James Grant: PSR ¶25:
         o The PSR states that Grant “assisted” Reichberg and Rechnitz in
            obtaining NYPD gun licenses. We note that, there was never any
            allegation that Reichberg paid any bribe for his gun license; Grant
            simply assisted him with the process as a friend. As to Rechnitz, he



                                          21
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 22 of 46



            never submitted the paperwork and never obtained the license. Tr.
            1999, 2080, 3931-3934.
          o The PSR also claims that Grant twice contacted officers to have them
            give DATs to two arrestees. In neither of these cases were the
            arrestees given DATs, even though a DAT would have been
            appropriate. Tr. 198-201, 249-250, 4929, 4951-4961.
          o The PSR quotes Rechnitz’s claim that Grant gave him rides in his
            police car. There was, however, no corroborating evidence of this claim.
          o Finally, Grant was acquitted, apparently because the jury disbelieved
            these allegations.

   •   David Colon: David Colon is not alleged in the PSR to have done any police
       favors for Reichberg or Rechnitz.

   •   Stephen McAllister: ¶ 27:
          o The PSR states that McAllister provided police action to address the
             protests in front of Rechnitz’s boss’s business. But as discussed above,
             that claim is false.
          o The PSR speculates that McAllister helped to get Lev Leviev escorted
             through the Lincoln Tunnel in 2008. See id. (“likely McAllister.”).
             There is no evidence to support this speculation.

   •   Michael Milici ¶ 28: Milici is not alleged in the PSR to have done any favors
       for Rechnitz or Mr. Reichberg.

   •   Michael Andreano ¶ 29:
          o The PSR states Andreano gave Mr. Reichberg’s nurse a ride to a nail
            salon in a police vehicle and assisted Mr. Reichberg with an
            unidentified private dispute.

   •   Andrew Capul, Eddie Gardner, James McCarthy and Eric Rodriguez ¶¶ 30,
       31: None of them is alleged in the PSR to have done any police favors for
       Rechnitz or Reichberg.

   Thus, contrary to the PSR’s claim, ¶ 18, that Jeremy engaged in this bribery

scheme in order to “monetize” his relations with these police officers, the evidence at

trial establishes fairly minor quos provided by the police to Mr. Reichberg. Only the

phone calls regarding the possibility of giving DATs have anything to do with Mr.




                                          22
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 23 of 46



Reichberg’s expediting business. Clearly this was not a scheme to “monetize” Mr.

Reichberg’s police contacts as the Government contends.

      Indeed, the PSR also wrongly claims that Mr. Reichberg “monetized” his

relationship with other public officials. These claims too have no support in the

evidence.

      First, the PSR claims, ¶ 21, that Mr. Reichberg used police connections to

“fix” tickets, which Rechnitz testified meant getting tickets dismissed and avoiding

any points or fines. See, Tr. 2417, 2670. The evidence was clear, however, that

Rechnitz’s testimony that Mr. Reichberg “fixed” tickets was false. Mr. Reichberg

charged people to handle their tickets and then hired lawyers for their cases. But

every ticket which Mr. Rechnitz testified was “fixed” was proven not to be fixed.

Instead they all resulted in convictions, with points and sometimes fines. See e.g.,

Tr. 4108-4152, 6089-6100.

      The Government also argued at trial that Mr. Reichberg charged people to

get them out of jail quickly and that he would call up his either Grant or McAllister

and have them call the precinct in question to see if Mr. Reichberg’s client could get

a DAT. We showed at trial, however, that in both cases, these individuals should

have obtained a DAT, according to the regulations in Police Department Manual.

See, Tr. 249-250, 4951-4961. In addition, in neither case was the arresting officer

ordered to give a DAT. Tr. 245, 4948. Finally, in each of these cases the evidence

showed that Mr. Reichberg spent substantial time calling Central Booking, the

District Attorney’s Office, the Court Clerk’s office, and others, just trying to push



                                           23
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 24 of 46



the system along. See, e.g., GX W-1175, W-1177, W-1192, 817. He also arranged for

a private attorney to come and bail the individual out of jail. Thus, while Mr.

Reichberg may have attempted to use his contacts, he also did what every lawyer or

paralegal acting on behalf of a criminal defendant does when she has a client who

has been arrested on a state case. They call the police station, Central Booking, the

arrest officer, and the Court Clerk, doing everything they can to push the system

along so the defendant gets to court as quickly as possible. There is simply no

evidence of anything nefarious in what Mr. Reichberg did with regard to these

arrests.

       Given the paucity of facts showing any profit made by Mr. Reichberg, we

submit it makes little sense to conclude that Mr. Reichberg sought to bribe the

police in order to “monetize” that relationship.

       A.     Related Conduct

       Finally, the PSR claims that Mr. Reichberg engaged in three other bribery

schemes. See PSR ¶ 34. None of these claims stand up to scrutiny.

       First, the PSR alleges that Mr. Reichberg used a “contact,” the head of the

state court officer’s union, to get people excused from jury duty, and that he charged

for this service. PSR ¶ 34(d). The only evidence of this was Rechnitz’s testimony

that Mr. Reichberg got some of his friends out of jury duty, but Rechnitz did not

identify those friends.2 We have examined Rechnitz and Mr. Reichberg’s email


2Defense counsel specifically objected and asked that Rechnitz be required to identify on
direct examination the people who Jeremy allegedly charged to get out of jury duty but the
Court overruled this objection and the Government declined to ask who these individuals
were. Tr. 2408-2410.

                                            24
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 25 of 46



correspondence and have identified only one person about whom Rechnitz asked

Mr. Reichberg whether she had to go to jury duty. Ex. I. That person, Kimberly

Groggmarin, had a jury summons for August 4, 2009. Id. We subpoenaed Ms.

Groggmarin’s state court jury duty records which show that in fact she served that

jury duty. Id.

      Thus, as was the case with the traffic tickets, the official records establish

that Rechnitz’s story that Mr. Reichberg was getting people out of jury duty is false.

      The second additional scheme which Mr. Reichberg allegedly participated in

was bribing the Mayor and his fundraiser, Ross Offinger.

      The PSR states that “Reichberg and Rechnitz reached an explicit agreement

with a fundraiser for then candidate for New York City Mayor Bill de Blasio to raise

tens of thousands of dollars for his campaign and, later, other pet political projects

of the Mayor.” PSR ¶ 34(b). “In exchange, Reichberg and Rechnitz,” supposedly,

“demanded and received favorable treatment from the City when requests were

made… including from the Department of Buildings.” Id.

      However, the evidence at trial proved that on the four items on which Mr.

Reichberg or Rechnitz, needed help with city bureaucracy, Ross Offinger was no

help. First, Rechnitz testified that he asked Mr. Reichberg to get his cousin Ruthie a

permit for her school. When they reached out to Offinger, he declined to help, saying

instead that “you have to understand at this point how slow the city moves on stuff,

it’s been over to the DOB for a look, I’m not optimistic based on my previous

interactions with that agency.” Tr. 3840-3841.



                                          25
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 26 of 46



      Second, Rechnitz owned a building at 230 Madison with violations from both

the Environmental Control Board and Housing Preservation and Development.

With respect to the ECB violations, Rechnitz actually paid a fine of $100,000 to

clear up those violations. Tr. 3806. Similarly, with respect to the HPD violations,

Rechnitz’s company paid the fee required by the City, and had an inspector come

and inspect the building. Tr. 3807-3810. In neither case did Mr. Offinger have the

violations removed.

      Third, Mr. Rechnitz had different friends who wanted help with either zoning

or real estate issues in the City. Mr. Rechnitz testified that on these occasions the

individuals came to him asking for help, and he tried to get the Mayor or Offinger to

help but got nowhere. Tr. 3779-3781, 3842-3845. Indeed, Rechnitz admitted that “as

of October 2014 [he] said to Ross even though you had promised me before [I] would

have results, [I have] not had any results.” Tr. 3850.

      Immediately thereafter, a friend of Rechnitz’s, Mr. Skydell, approached

Rechnitz and said he had been overcharged by hundreds of thousands of dollars on

his water bill. Tr. 3852. Rechnitz said that he tried to talk with Offinger about this

but nothing happened “and then I told Jeremy to deal with it.” Tr. 3852. It took Mr.

Reichberg six months to get the water bill fixed and Rechnitz testified that “I don’t

know how Jeremy got it done.” Tr. 3854.

      Moreover, Rechnitz testified that even though he gave over $100,000 to the

Mayor and the Mayor’s charities, Rechnitz did not know of the Mayor causing any

city agency to do anything on Rechnitz’s behalf. Tr. 3857. Rather, what Rechnitz got



                                          26
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 27 of 46



from giving all this money to the Mayor, according to his testimony, was to look

“like a big shot” and getting access to talk with the Mayor about policy issues. But

Rechnitz admitted, that at no point did the Mayor help with any of Rechnitz’s city

projects. Tr. 3860-3861.

      Thus, the claim in the PSR that Reichberg “demanded and received”

favorable treatment from the City because of the donations given by Rechnitz to

Mayor de Blasio is again contradicted by the evidence.

      Finally, the PSR claims that Reichberg participated in a scheme to bribe

Norman Seabrook. In return, $30,000 was allegedly paid to charitable entities on

Reichberg’s behalf, PSR ¶ 34(a).

      This conclusion once again contradicts the evidence. At trial, Rechnitz

admitted that Seabrook stated that he did not trust Reichberg to be part of a

bribery scheme and instructed Rechnitz not to discuss the matter with Mr.

Reichberg. Tr. 3305. Nor was there even any evidence that $30,000 was paid to

charity on Mr. Reichberg’s behalf. While the Government was easily able to prove

what charitable contributes were made on Rechnitz’s behalf, no evidence was ever

introduced of contributions to charities on Mr. Reichberg’s behalf. This absence of

evidence is telling. Mr. Reichberg did not receive any money for the Seabrook bribe,

directly or indirectly, because he was never part of this bribery scheme.

      In sum, the evidence at trial showed improper use of police department

assets. It also showed unseemly amounts of money being lavished by Rechnitz on




                                          27
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 28 of 46



public officials. But, we submit, it did not show a massive bribery scheme. At most,

it showed low-level petty bribery of police officials.



III.   GUIDELINES CALCULATION

The PSR provides the following Guidelines calculation:

       •   The Guideline applicable to Counts 1, 2, and 3 is §2C1.1.3

       •   12 points is the Base Offense Level: U.S.S.G. §2C1.1(a)(2);

       •   A 2-point enhancement for multiple bribes. §2C1.1(b)(1);

       •   A 10-point enhancement because the value of the bribes was over
           $150,000. §2C1.1(b)(2);

       •   A 4-point enhancement because the offense involved a public official in a
           high-level decision-making or sensitive position. §2C1.1(b)(3);

       •   A 2-point enhancement for being an organizer or leader of the criminal
           activity. §3B1.1(c); and

       •   A 2-point enhancement for obstruction of judgment. §3C1.1.

       •   The total Guidelines offense level is 32 for a range of 121-151 months.

       We object to two of these enhancements: (1) the §3B1.1(c) two-point

enhancement for being a leader or organizer; and (2) the ten-point enhancement

based on the value of the bribes—instead we think the proper amount is more than

$6,500 but less than $15,000 for a two-point enhancement. The Total Offense Level

is therefore 22, for a range of 41-51 months.


3 The Guideline for Count 7 (Obstruction of Justice) is §2J1.2. As Mr. Reichberg was
convicted of both obstruction and the underlying offense of bribery, however, the two
convictions are grouped together under §3D1.2(c) and the “offense level for that group …
will be the offense level for [Bribery] increased by the 2-level adjustment specified by
[§3C1.1]. §3C1.1 App. Note 8.

                                            28
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 29 of 46




      A.     Mr. Reichberg was Neither a Leader Nor Organizer of the
             Criminal Enterprise

      The PSR recommends a two-point enhancement because Mr. Reichberg was

allegedly an organizer or leader of the criminal activity in this case. PSR ¶ 47. We

object to this enhancement because the government cannot carry its burden of

showing that Mr. Reichberg “‘exercised some degree of control over others involved

in the commission of the offense … or played a significant role in the decision to

recruit or to supervise lower-level participants.’” United States v. Russell, 513 F.

App’x 67, 69 (2d Cir. 2013) (ellipsis in the original; quoting United States v. Blount,

291 F.3d 201, 217 (2d Cir. 2002)).

      Mr. Reichberg exercised no degree of control of the other participants in the

bribery scheme—whether over Rechnitz or the various police officers. Rather, the

evidence shows that the bribery conspiracy “developed into a corrupt enterprise

with all of the parties more or less equally involved.” United States v. Frega, 179

F.3d 793, 811 (9th Cir. 1999). As to the police officers, Mr. Reichberg had no control

over them at all and “was in no position to coerce any of the [officers] into rendering

favorable decisions.” Id. In fact, the evidence showed that Mr. Reichberg was often

unsuccessful in obtaining the desired quo. The same is true with regard to

Rechnitz—there was no evidence that Mr. Reichberg exercised any control over him.

In fact, the vast majority of money spent during this conspiracy was Rechnitz’s—


                                           29
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 30 of 46



and Mr. Reichberg had no ability to coerce Rechnitz to spend it. The Government

has told us it believes that the fact that there is evidence in the record that Mr.

Reichberg directed how the money Rechnitz provided should be spent on police

officers indicates that Mr. Reichberg had a supervisory role. But that does not

follow—all it indicates is that each played a distinct role in the conspiracy.

       Nor was there any evidence that Mr. Reichberg recruited any other members

of the conspiracy. The government has told us it will argue that Mr. Reichberg drew

Rechnitz into the conspiracy. The trial testimony, however, contradicts that

contention. As discussed above, Rechnitz testified that he was introduced to Mr.

Reichberg by a friend after he asked that friend how he could get a special parking

permit. Tr. 2383–2391. And Rechnitz contributed $5,000 to the NYPD football team

in order to get a parking placard prior to attending to the fundraiser where he first

met Mr. Reichberg. Tr. 2388–2389. Similarly, there is no evidence that Mr.

Reichberg recruited any police officers into the conspiracy. Rather, those

relationships began as friendships that existed years before any bribes were

provided or solicited and only became corrupted after Rechnitz joined the picture.4

       B.     The Court Should Use a Valuation of Between $6,500 and
              $15,000 as the Proper §2C1.1(b)(2) Enhancement in this Case

       The PSR puts the value of the bribes in the case at more than $150,000. We

believe, as discussed briefly at the end of this section, that number overstates the


4We note that Mr. Reichberg cannot get a supervisory role enhancement for his role in
obstructing justice—or, more accurately, any such enhancement would be irrelevant. As
discussed, under §3D1.2(c), Mr. Reichberg’s bribery and obstruction convictions merge for
guideline purposes. Therefore, under §3D1.3(a), the group offense level is determined based
on “the most serious of the offenses comprising the Group”—in this case, the bribery counts.

                                            30
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 31 of 46



value of bribes in this case. More fundamentally, we do not believe that number

accurately captures either Mr. Reichberg’s increased culpability or the harm to the

public in this case. Rather, we submit that a valuation of between $6,500 and

$15,000—a two-point enhancement, see §2B1.1(b)(1)(B)—more accurately captures

those factors for two reasons.

             1.     The proper §2C1.1(b)(2) valuation is between $6,500 and
                    $15,000.

      The Court should use a valuation of between $6,500 and $15,000 as the

2C1.1(b)(2) calculation in this case for multiple reasons. First, it is not disputed that

the overwhelming majority of benefits provided to police officers were paid for by

Rechnitz, not Mr. Reichberg. See Tr. 2399 (Rechnitz testifying that “[b]asically

anything that would cost money, for the most part, I was the one that would pay”).

The only benefits there is any evidence that Mr. Reichberg personally paid for—and

that are thus indicative of Mr. Reichberg’s increased culpability—are: (1) meals

with police officers, which Mr. Reichberg occasionally paid for, Tr. 2464; (2) the

earrings given to Grant’s wife on Christmas, Tr. 2433; and (3) the windows for

Grant’s home in States Island. Tr. 471. There is limited evidence in the record as to

the cost of the meals—especially the ones Mr. Reichberg paid for. See Tr. 2663

(Rechnitz testifying that the meals cost “[a]nywhere between 50 to 100 dollars a

head”), and no evidence as to the cost of the earrings. The cost of the windows was

somewhere between $5,000, see Tr. 291, 300, GX 927, and $8,000. Tr. 350. So while

the total value of the benefits Mr. Reichberg personally provided is not calculable




                                           31
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 32 of 46



“with certainty or precision[,] … “a reasonable estimate,” United States v. Bahel,

662 F.3d 610, 646 (2d Cir. 2011) of the benefits is between $6,500 and $15,000.

       Second, and separately, we believe that a reasonable estimate of the value of

the quos received by Mr. Reichberg and Rechnitz is between $6,500 and $15,000. In

summation, the government argued the co-conspirators had received six quos:

       1.     Approving a gun license application;
       2.     Promoting or transferring a police officer;
       3.     Making an arrest as well as making a decision about whether to issue
              a desk appearance ticket to an arrestee;
       4.     Authorizing the use of a police helicopter for a particular occasion;
       5.     Authorizing the use of a police boat for a particular occasion; and
       6.     Deploying a police escort for a private citizen and/or transporting a
              private citizen in a police car.

Tr. 6618 (jury charge); accord Tr. 6729 (government summation).

       The government agreed, as part of its plea deal with Michael Harrington,

that the value of the last three quos was less than $6,000. See Sentencing of

Michael Harrington, June 13, 2018, Tr. 74.5

       As to quos 1 and 3, the jury apparently did not accept these allegations, as it

acquitted Mr. Grant on all counts and Mr. Reichberg of Count 4. Assuming,

however, that the Court should include their value in its guideline’s valuation, we

submit that a reasonable estimate of the value of the gun license is approximately

$1,000–$2,000.6 And while the value of a DAT is obviously hard to calculate, there


5 The total value of Mr. Harrington’s misallocation of NYPD resources was $6,000 but some
of that money was used for purposes other than the quos mentioned above. See Plea
Allocution of Michael Harrington, March 1, 2018, Tr. 27–29.
6 David Villanueva testified that he twice received $500 from Frank Sohoo for helping him

obtain gun licenses. Tr. 1408. While the record is somewhat confusing, it appears that at
least one of those bribes was simply for a license upgrade. The value of an initial license
may thus be somewhat higher than $500. Villanueva also testified that he once received

                                            32
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 33 of 46



was evidence that Mr. Reichberg charged someone $2,500 to try to facilitate his

early release from jail. Tr. 348. We submit that the Court could use this price as a

stand-in for the value of receiving a DAT.

       As to the promotion or transfer of officers, we do not believe the government

ever proved that Mr. Reichberg successfully effectuated either any promotions or

transfers and that all its supposed evidence was a classic example of the post hoc

ergo propter hoc fallacy. But even assuming it was proven, it was not a quo Mr.

Reichberg personally received and therefore should not be included when

calculating the value of the benefits he received. Further assuming arguendo they

should nevertheless be included in the calculation, we do not believe there was any

evidence of their value in the record but submit the Court could estimate their value

at a few thousand dollars.

       In short, the best estimation of the value of the government benefits

improperly received by Mr. Reichberg is between $6,500 and $15,000. This is also

an accurate measure of the harm to the public from being defrauded of public

resources.

              2.     The Government’s valuation of more than $150,000 overstates the
                     harm to the public in this case

       We believe that an enhancement based on a bribe amount of $150,000

substantially overstates the actual harm to the public in this case. It is true that the


$10,000 to provide a gun license to someone who was “federally barred from having a
firearm.” Id. We submit that this shows that the value of a gun license for Mr. Reichberg,
who was not barred from owning a gun, was substantially less than $10,000. See also
Reichberg Letter, Dkt. #496. We therefore believe that between $1,000–$2,000 is a
reasonable estimate of the value of Mr. Reichberg’s gun license.

                                             33
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 34 of 46



Commentary to the Guidelines provides that “[i]n a case in which the value of the

bribe exceeds the value of the benefit … the value of the bribe is used.” §2C1.1

Commentary Background. But neither of the two reasons given for this general rule

apply to the facts of this case.

       First, the presumption that “it is likely that the payer of such a bribe

expected something in return that would be worth more than the value of the

bribe,” id. (emphasis added), does not carry much weight in a case like this where

the value of the benefits was so far in excess of anything received in return. In fact,

the Commentary to the original Guidelines expressly noted that “[t]he amount of

the bribe is used as a factor in the guideline not because it directly measures the

harm to society, but because it is improbable that a large bribe would be given for a

favor of little consequence.” U.S. Sentencing Commission, Guidelines Manual

§2C1.1 Commentary (background) (1987) (emphasis added). But as the Government

itself acknowledged, both Mr. Reichberg and Rechnitz had mixed motives for the

benefits they conferred on police officers. For example, they surely did not agree to

raise “tens of thousands of dollars” in campaign contributions “chief[ly”] for the

purpose of receiving “parking placard[s]”. PSR ¶34(c)). It thus it makes little sense

to include the entire value of all the benefits provided—even those given largely so

Rechnitz could appear like a big shot, see, e.g., Tr. 2658–89—when calculating the

value of the bribe.

       Second, while it may be proper, “for deterrence purposes,” for the bribe

valuation to “be commensurate with the gain to the payer or the recipient of the



                                           34
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 35 of 46



bribe, whichever is greater,” §2C1.1 Commentary Background, when determining

the appropriate punishment for the public official who received the bribe and

violated his oath to work in the public interest, it does not when determining the

appropriate sentence for the payor. What logic is there in punishing Mr. Reichberg

based on a valuation that is higher than either his profit from the crime or the harm

the public suffered when it was defrauded of the honest service of its employees?

      Moreover, there is a unique reason the actual value of the benefits provided

to the officers is a misleading way to estimate the public harm in this case: Rechnitz

often intentionally hid, or understated, the value of the benefits he was providing to

the police officers. For example, Rechnitz testified that he believed that when he

provided Grant a hotel room in Italy, he told him he owned the hotel. Tr. 2831. He

also removed the price of the room from the invoice he had emailed to Grant

because he had given Grant “the impression that I got [the room] for free.” Tr. 2834.

Similarly, Rechnitz testified, regarding the hotel rooms he provided Harrington in

Chicago, that he may have told Harrington that he got them “for free on a trade.”

Tr. 2905. He did this because Harrington “was very uncomfortable accepting gifts.”

Id. Rechnitz also testified that he often told the people he was taking on plane rides

with him that he owned the private jet they were flying on. Tr. 3290. See also, e.g.,

Tr. 3875 (Rechnitz testifying that he “may have” told the officers that he owned the

building where he hosted a New Year’s Eve party).

      To be clear, we are not suggesting that these benefits would have no value if,

in fact, Rechnitz had not paid for them out of his own pocket. But in determining



                                          35
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 36 of 46



whether the value of the bribe is a good stand-in for what the payor expected to

receive in return or the benefit the public official was likely to confer it would be

misleading to use the full value of the benefit provided where the payor

intentionally hid the true value of the benefit from the other participants in the

scheme.

       More generally, using the total value of the bribes given would substantially

increase the sentencing range Mr. Reichberg faces based on facts not found by the

jury. In fact, the additional 8 points the government is seeking under §2C1.1(b)(2)

raise the guideline range by approximately 70 to 90 months. And while it is true

that under current doctrine this does not violate the Sixth Amendment,7 it is

nevertheless “a dubious infringement of the rights to due process and to a jury

trial.” United States v. Bell, 808 F.3d 926, 928 (D.C. Cir. 2015) (Kavanaugh, J.,

concurring). Then-Judge Kavanaugh noted, moreover, that “district judges have

power in individual cases to disclaim reliance on acquitted or uncharged conduct.”

Id. Of course, district courts “may have to factor in relevant conduct, including

acquitted or uncharged conduct” when initially calculating the guidelines. “But

those Guidelines are only advisory … [and] district judges may then vary the

sentence downward to avoid basing any part of the ultimate sentence on acquitted




7 We preserve for appeal the claim that increasing the guideline range based on facts not
found by a jury does violate the Sixth Amendment. See Jones v. United States, 135 S. Ct. 8,
8 (2014) (Scalia, J., with whom Justice Thomas and Justice Ginsburg join, dissenting from
denial of certiorari) (“It unavoidably follows that any fact necessary to prevent a sentence
from being substantively unreasonable—thereby exposing the defendant to the longer
sentence—is an element that must be either admitted by the defendant or found by the
jury.”).

                                             36
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 37 of 46



or uncharged conduct.” Id. If the Court uses, our proposed valuation of between

$6,500 and $15,000, it would largely obviate this issue.

       Finally, even if the Court rejects these arguments and believes that it should

use the full value of the benefits conferred in determining the §2C1.1(b)(2)

enhancement, we believe the government’s estimation that the value was over

$150,000 is too high. While we do not know, at this point, exactly how the

government reached that number, it is apparently based in large part on the

various vacations and plane rides Rechnitz provided to certain police officers. We

think this calculation is nevertheless too high for two reasons. One, as Rechnitz

acknowledged, once he had already paid for the private jet, it cost him nothing to

bring additional people on the flight. Tr. 3921. And he also testified that Mr.

Reichberg asked if he could bring some police officers on the flight to Las Vegas

after Rechnitz had already booked the private jet. Id. So the proper valuation of this

bribe is not the entire cost of the private jet but, at most, the price of two tickets to

Las Vegas for Grant and Milici—a substantially smaller sum. In addition, and

maybe for this exact reason, the jury did not find the Vegas trip to have been a

bribe. Second, it is not economically accurate to describe the entire cost of these

trips as bribes to the police officers. For example, Rechnitz testified that the entire

trip to Israel with Reichberg, Seabrook, and Banks cost him about $50,000. Tr.

2430. Obviously, though, not all the money was spent on Banks—the other three

participants also benefited from the vacation. In fact, Banks, unlike the other three,

paid for his own ticket. Tr. 4167 (Rechnitz testifying that Banks “wanted to pay for



                                            37
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 38 of 46



his own plane ticket, which he did”). Less than a fourth of the $50,000 spent on the

trip overall should thus be considered a bribe to a police officer.8 The same is true of

the two trips to the Dominican Republic—only part of the expense of the trip went

to pay for a police officer’s vacation.

IV.    THE COURT HAS BROAD SENTENCING DISCRETION

Whatever the exact guideline calculation in this case, it is now established that the

Guidelines are not binding. See generally United States v. Booker, 543 U.S. 220

(2005). And while the Sentencing “Guidelines remain the starting point and the

initial benchmark for sentencing, a sentencing court may no longer rely exclusively

on the Guidelines range; rather, the court must make an individualized assessment

based on the facts presented and the other statutory factors.” Beckles v. United

States, 137 S. Ct. 886, 894 (2017) (internal quotation marks omitted). In fact, the

Supreme Court and Second Circuit have repeatedly stressed that a district court

cannot and must not presume that a sentence within the applicable guidelines

range is reasonable. See Gall v. United States, 552 U.S. 38, 50 (2007); United States

v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (“A district court may not

presume that a Guidelines sentence is reasonable; it must instead conduct its own

independent review of the sentencing factors, aided by the arguments of the

prosecution and defense.”). See also Kimbrough v. United States, 552 U.S. 85, 101

(2007) (holding that sentencing courts “may vary from Guidelines ranges based



8Separately, the money Rechnitz spent on Seabrook may well have been part of his
separate honest service fraud conspiracy with Seabrook to defraud COBA. But, as discussed
above, Mr. Reichberg was not charged—and played no role—in that crime.

                                           38
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 39 of 46



solely on policy considerations, including disagreements with the Guidelines”)

(internal brackets omitted). Rather, the sentencing guidelines now just are “one

factor among several courts must consider in determining an appropriate sentence”

that is compliant with “§3553(a)’s overarching instruction to ‘impose a sentence

sufficient, but not greater than necessary’ to accomplish the sentencing goals

advanced in § 3553(a)(2).” Id. at 111; accord United States v. Hoskins, 905 F.3d 97,

104 (2d Cir. 2018). As stated by the Second Circuit in a recent case, “every

Guidelines sentence is limited by § 3553(a)’s ‘parsimony clause,’ which instructs a

district court to impose a sentence ‘sufficient, but not greater than necessary’ to

achieve § 3553(a)(2)’s goals [and means] courts are required to carefully consider on

an individualized basis ‘the nature and circumstances of the offense and the history

and characteristics of the defendant.’ 18 U.S.C. § 3553(a)(1).” United States v.

Jenkins, 854 F.3d 181, 190 (2d Cir. 2017). Consequently, any sentencing

determination in this case that were to place undue weight on the guidelines and

that did not give sufficient attention to the specific facts of Mr. Reichberg’s case

would be procedurally unreasonable. This is particularly here where the Court,

having presided over a lengthy trial, “has greater familiarity with the individual

case and the individual defendant before him than the Commission” and “is

therefore in a superior position to find facts and judge their import under § 3553(a).”

Kimbrough, 552 U.S. at 109 (internal quotation marks omitted).

      These fundamental post-Booker sentencing principles are especially

important in the sentencing of white-collar offenders like Mr. Reichberg. As a



                                           39
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 40 of 46



number of courts have noted, the guidelines applicable to fraud, bribery and other

like economic offenses, because they have numerous overlapping enhancements and

give undue significance to dollar amounts absent relevant context, can often

produce advisory sentencing ranges that are indisputably far “greater than

necessary” and lack any common sentencing wisdom. See, e.g., United States v.

Gupta, 904 F. Supp. 2d 349, 351 (S.D.N.Y. 2012) (complaining that “the numbers

assigned by the Sentencing Commission to various sentencing factors appear to be

more the product of speculation, whim, or abstract number-crunching than of any

rigorous methodology—thus maximizing the risk of injustice”), aff'd, 747 F.3d 111

(2d Cir. 2014); United States v. Parris, 573 F. Supp. 2d 744, 754 (E.D.N.Y. 2008)

(noting that “the Sentencing Guidelines for white-collar crimes [can produce] a

black stain on common sense”); United States v. Adelson, 441 F. Supp. 2d 506, 512

(S.D.N.Y. 2006) (lamenting “the utter travesty of justice that sometimes results

from the guidelines’ fetish with absolute arithmetic, as well as the harm that

guideline calculations can visit on human beings if not cabined by common sense”),

aff’d 237 Fed. App’x 713 (2d Cir. 2008).

      In fact, the Second Circuit has held that “[w]here the Commission has

assigned a rather low base offense level to a crime and then increased it

significantly by a loss enhancement,”—as is the case here—“that combination of

circumstances entitles a sentencing judge to consider a non-Guidelines sentence.”

United States v. Algahaim, 842 F.3d 796, 800 (2d Cir. 2016). In short, it is clear that




                                           40
        Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 41 of 46



the Court is in no way bound or restricted by the draconian guideline range in this

case.

V.      BOTH NATIONAL AND LOCAL COURTS ROUTINELY VARY DOWN
        FROM THE BRIBERY GUIDELINES

        Of particular relevance to this case, in 2017, bribery had the second-lowest

rate of within-guideline-range sentences of all major offense types at 23.2%. Only

antitrust cases had a lower rate, at 22.6%. By comparison, across all case types,

49.1% of defendants received in-range sentences, while fraud cases were sentenced

within-range 42.8% of the time. U.S. Sentencing Commission, 2017 Sourcebook of

Federal Sentencing Statistics tbl. 27A (2018), available at

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-

reports-and-sourcebooks/2017/2017SB_Full.pdf. See also id. at tbl. 28 (of the 204

sentences imposed under §2C1.1, only 45 were within the guideline range).9 In

short, sentencing judges in determining the appropriate sentence, have found

§2C1.1 to be an unreliable, and over-harsh, Guideline.

        This nation-wide pattern is true of recent sentences for bribery convictions in

this District, as well. As is apparent from the attached appendix created by our

office, the majority of sentences imposed on recent bribery convictions in this



9 Moreover, from 2003 (the year before Blakely and then Booker began untethering judges
from the guidelines) until 2017, guidelines adherence for bribery cases fell by 46.2%, farther
than all but one other primary offense category (that being pornography at 48%). Compare
U.S. Sentencing Commission, 2003 Sourcebook of Federal Sentencing Statistics tbl. 27A
(2004) with U.S. Sentencing Commission, 2017 Sourcebook of Federal Sentencing Statistics
tbl. 27A (2018). And “[d]uring the past five years, the rate of within range sentences for
bribery offenses has decreased from 30.0% in fiscal year 2013 to 21.3% in fiscal year 2017.”
U.S. Sentencing Commission Quick Facts—Bribery Involving Public Officials (internal
parenthesis deleted).

                                             41
       Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 42 of 46



District were well below the guideline range. For example, Ng Lap Seng received a

sentence of 48 months, notwithstanding his guideline range of 235–293 months;10

and Dean Skelos received a sentence of 51 months, notwithstanding his guideline

range of 151–188.11 Similarly, Louis Ciminelli, whose guidelines were 108–135, was

sentenced to 28 months12 and Alain Kaloyeros, whose guidelines were 135–168, was

sentenced to 42 months.13

       This disparity between the recommended guideline ranges and the sentences

actually imposed by courts is relevant for two reasons. First, “[a] principal purpose

of the Sentencing Guidelines is to promote uniformity in sentencing imposed by

different federal courts for similar criminal conduct.” Hughes v. United States, 138

S. Ct. 1765, 1774 (2018) (internal quotation marks omitted). A rigid adherence to

the recommended guidelines in this case, however, would defeat this purpose of the

Guidelines and create the very disparity the Guidelines were intended to prevent.14



10 Ng was a real estate developer who paid more than $1 million in bribes to senior United
Nations ambassadors in exchange for their endorsement of a prospective luxury real estate
development project in Macau.
11 Skelos was the New York State Senate Majority Leader who leveraged his political

position to obtain over $300,000, often in the form of commissions for his son, from
companies seeking legislative endorsements and bidding advantages.
12 Ciminelli was the owner of a Buffalo construction company, LPCiminelli, who rigged the

bidding process for upstate development contracts by working with program-administrator
Alain Kalyeros to steer $750 million in contracts to LPCiminelli, retaining $26.25 million as
a management fee.
13 Kaloyeros was a SUNY college president who steered more than $850 million in upstate

development contracts to contractors favored by his lobbyist.
14 Cf. Gupta, 904 F. Supp.2d at 351 (“Another example of the deviation of the Guidelines

from the original goals of the Sentencing Commission—and one more directly relevant to
the instant case—is the huge, increase in the recommended Guidelines sentences for
securities fraud cases. The Guidelines calculations for this offense are no longer tied to the
mean of what federal judges had previously imposed for such crimes, but instead reflect an
ever more draconian approach to white collar crime, unsupported by any empirical data.”).

                                             42
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 43 of 46



Second, and relatedly, Congress had mandated that courts consider, in imposing a

sentence “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.” 18 U.S.C. §

3553(a)(6).

       We believe that a survey of recent, similarly situated defendants, further

shows that a substantially below-guideline sentence is appropriate in this case. We

discuss two bribe-related groups of similarly situated defendants: (1) those who

were recently convicted of conduct with regards to the NYPD Gun License Division

and (2) those involved in the Buffalo Billions conspiracy.

       To date, three defendants have been sentenced for bribery convictions related

to the NYPD Gun License Division, conduct which is, in part, similar to that

charged in this case.15 The sentences they received are: John Chambers—a year and

a day;16 Shaya Lichtenstein—32 months;17 and Paul Dean—18 months.18

       Another group of similarly situated defendants are those from the Buffalo

Billions conspiracy. United States v. Percoco, et al., 16-cr-776 (VEC). In particular,

three of the defendants in that case were, like Mr. Reichberg, neither public officials

nor fiduciaries. The sentences they received are: Steven Aiello—36 months, Joseph



15 David Villanueva and Richard Ochetal have yet to be sentenced.
16 Chambers was an attorney who represented clients seeking expedited gun licenses. He
bribed officers in the Gun License Division of the NYPD in exchange for expedited license
renewals or favorable investigative outcomes for dozens of clients.
17 Lichtenstein was a gun license “expediter” who charged clients hundreds of thousands of

dollars in total for expedited gun license approvals, which he obtained by offering bribes
worth tens of thousands of dollars to officers in the NYPD’s License Division.
18 Dean was an NYPD License Division supervisor who accepted bribes from gun license

“expediters” to expedite applications, approvals, and renewals.


                                            43
        Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 44 of 46



Gerardi—30 months,19 and Louis Ciminelli—28 months. Appendix. See also U.S.

Sentencing Commission Quick Facts—Bribery Involving Public Officials, available

at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-

facts/Bribery_FY17.pdf (“The average sentence length for bribery offenders was 26

months.”). They received these well-below guideline sentences notwithstanding the

fact that their businesses received millions of dollars in management fees as a

result of the bribes they gave. See, e.g., Government Sentencing Submission, United

States v. Steven Aiello, 16-cr-776, Dkt. #911, p. 5. The benefits Mr. Reichberg

received as a result of this scheme pale in comparison to those fees. Mr. Reichberg is

thus less culpable than those defendants and should receive a lesser sentence than

them.

        We note one other group of persons that the Court should consider in

determining the appropriate sentence in this case. The Government has alleged

that the charged conspiracy had at least 13 members—11 police officers, see PSR ¶¶

23–31; Amended Bill of Particulars, Dkt. # 380, and Messrs. Reichberg and

Rechnitz. Excluding Rechnitz, who has yet to be sentenced, not a single one of Mr.

Reichberg’s co-conspirators will spend a day in prison. Nine of the officers were

never charged. One—James Grant—was acquitted. And one—Michael Harrington—

pleaded guilty and received a probationary sentence. Mr. Reichberg, on the other

hand, is facing a substantial prison sentence, even though “‘offenders who abuse


19Aiello and Gerardi were co-owners of a Syracuse real estate development company, COR
Development, who rigged the bidding process for upstate development contracts by working
with program-administrator Alain Kalyeros to illicitly steer $105 million in contracts to
COR, retaining $8.4 million as a management fee.

                                           44
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 45 of 46



their positions of public trust are inherently more culpable than those who seek to

corrupt them … .’” United States v. Roussel, 705 F.3d 184, 197 (5th Cir. 2013)

(quoting U.S. Sentencing Guidelines Manual app. C, amend. 666, reason for

amendment (2004)). While these unindicted co-conspirators technically do not fall

within the ambit of § 3553(a)(6), the Court should still consider whether Mr.

Reichberg’s “advisory Guidelines range [i]s too high to permit differentiation

between Defendant and more culpable, unindicted co-conspirators.” United States v.

Jimenez-Gutierrez, 491 F.3d 923, 926 (8th Cir. 2007).

       Given the general pattern of below-guideline sentences in bribery cases, as

well as Mr. Reichberg’s diminished culpability relative to the above-discussed

similarly-situated defendants, we respectfully submit that a sentence of between 6–

12 month’s incarceration is sufficient, but not greater than necessary, to serve the

goals of § 3553(a).20




20We note that a lengthier prison sentence is not necessary for deterrence purposes. In fact,
there is little evidence that long prison sentences deter crime. See, e.g., Zvi D. Gabbay,
Exploring the Limits of the Restorative Justice Paradigm: Restorative Justice and White
Collar Crime, 8 Cardozo J. Conflict Resol. 421, 447-48 (2007) (“[T]here is no decisive
evidence to support the conclusion that harsh sentences actually have a general and specific
deterrent effect on potential white-collar offenders.”); A. Mitchell Polinsky & Steven
Shavell, On the Disutility and Discounting of Imprisonment and the Theory of Deterrence,
28 J. Leg. Stud. 1, 12 (1999). Not surprisingly, then, the Sentencing Commission’s original
goal was to assure a “short but definite period of confinement’ for white collar offenders”
U.S. Sentencing Commission, Fifteen Years of Guidelines Sentencing: An Assessment of
How Well the Federal Criminal Justice System Is Achieving the Goals of Sentencing
Reform (November 2004), available at www.ussc.gov/15_year/15year.htm.


                                             45
      Case 1:16-cr-00468-GHW Document 578 Filed 03/20/19 Page 46 of 46



                                CONCLUSION

      We respectfully request that the Court sentence Mr. Reichberg to between 6–

12 months’ incarceration.




                                            Respectfully submitted,
                                            Hafetz & Necheles LLP



                                                        /s/
                                     By:    Susan R. Necheles
                                            Gedalia M. Stern
                                            10 East 40th Street, 48th Floor
                                            New York, NY 10016
                                            (212) 997-7400

                                     Attorneys for Defendant Jeremy Reichberg




                                       46
